19-15293-jps   Doc 4   FILED 08/26/19   ENTERED 08/26/19 15:45:08   Page 1 of 10
19-15293-jps   Doc 4   FILED 08/26/19   ENTERED 08/26/19 15:45:08   Page 2 of 10
19-15293-jps   Doc 4   FILED 08/26/19   ENTERED 08/26/19 15:45:08   Page 3 of 10
19-15293-jps   Doc 4   FILED 08/26/19   ENTERED 08/26/19 15:45:08   Page 4 of 10
19-15293-jps   Doc 4   FILED 08/26/19   ENTERED 08/26/19 15:45:08   Page 5 of 10
19-15293-jps   Doc 4   FILED 08/26/19   ENTERED 08/26/19 15:45:08   Page 6 of 10
19-15293-jps   Doc 4   FILED 08/26/19   ENTERED 08/26/19 15:45:08   Page 7 of 10
19-15293-jps   Doc 4   FILED 08/26/19   ENTERED 08/26/19 15:45:08   Page 8 of 10
19-15293-jps   Doc 4   FILED 08/26/19   ENTERED 08/26/19 15:45:08   Page 9 of 10
19-15293-jps   Doc 4   FILED 08/26/19   ENTERED 08/26/19 15:45:08   Page 10 of 10
